Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 11/29/2021, which was received 2/22/2022. Acknowledgement is made to the amendment to claims 1,13,14 and 20. Applicant’s amendment and remarks have been carefully considered, but were not persuasive, therefore, the previous rejection is restated below modified as necessitated by amendment. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,438,276. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the Patent are broader than the instant claims but are readable on the instant claims (see below).

1. (Currently Amended} A non-transitory machine-readable medium that stores instructions that, when executed by a processor, cause the processor to perform operations comprising: receiving a first current location of a user from a positioning system in a mobile device; determining a distance between the first location and a second location: determining a consumption rate of a first item based on an order schedule for the first item responsive to the user being at the second location); determining a change in the consumption rate of the first item based on the distance between the first current location of the user and the second location: determining an adjustment to the order schedule based on the change in the consumption rate; and facilitating the adjustment to the order schedule for the first item, the facilitating the adjustment includes: causing display of a user interface on a computing device that includes a recommendation of a purchase of the first item based on the adjustment to the order schedule, wherein the  recommendation of the purchase of the first item being a selectable item on the user interface: receiving a selection signal from the computing device that is associated with an activation of the selectable item on the user interface.[f,]] and based on receiving the selection signal, signaling to an external server to cause a purchase of the first item based on the adjustment to the order schedule.

        Claim from Patent 10,438,276
1. A system comprising: a processor; and a memory including instructions, which when executed by the processor, cause the processor to perform operations comprising: receiving an inventory indicator from a sensor on a user device and a current location of a user from positioning system in a mobile device, the inventory indicator corresponding to an inventory level of a first item; identifying an order schedule for the first item; determining a consumption rate of the first item based on the order schedule for the first item; determining a change in the consumption rate of the first item based on the current location of the user; determining an adjustment to the order schedule based on the inventory indicator and the change in the consumption rate; and facilitating the adjustment to the order schedule for the first item, facilitating the adjustment includes: causing display of a user interface on a computing device that includes recommendation of a purchase of the first item based on the adjustment to the order schedule, wherein the recommendation of the purchase of the first item is a selectable item on the user interface, receiving a selection signal from the computing device that is associated with an activation of the selectable item on the user interface, and when the selection signal is received, signaling to an external server to cause a purchase of the first item based on the adjustment to the order schedule.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morse et al (US PG PUB 20140252091) in view of Chouhan (US PGPUB 20150186836) and further in view of Mangalvedkar (US PG PUB 20150026007).

In regards to claim 1, Morse teaches a non-transitory machine-readable medium that stores instructions that, when executed by a processor, cause the processor to perform operations comprising:
receiving a first location of a user from a positioning system in a mobile device (Morse para 0036, mobile device interface is used to identify the user’s location using GPS):
determine a distance between the first location and a second location (Morse, para 0036, distances are calculated between a first location of a user and a second location of a stores location, shortest distance between the stores with available products determines which will be presented to the user);
Morse teaches monitoring inventory from a user’s home (Morse, para 0002), but does not specifically mention determining a consumption rate of a first item based on an order schedule for the first item responsive to the user being at the second location. However, Chouhan teaches determining a change in the consumption rate of the first item (Chouhan, para 0045, “the period of time for which the available stock may be available is determined based on the rate of consumption and the available stock of each item in the home inventory data”, Chouhan, para 0038, inventory is updated when the user makes purchase to replenish items that’s were low in inventory thus changing the consumption rate). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in Morse determining a change in the consumption rate of the first item as is taught by Chouhan since this will allow a more accurate means for predicting when an item will need to be reordered, thus reducing last minute needs.   
The combination of Morse and Chouhan determining a consumption rate but does not specifically mention that the consumption rate is based on the distance between the first location of the user and the second location . Mangalvedkar teaches the consumption rate is based on the current location of the user (Mangalvedkar, para 0018, trigger for the need is placed on hold while the user is on vacation and away from their home, para 0026, reorder is based on the availability location). It would have been 
Applicant may argue that the distance is related to the user being in an area other than in a radius from their own home, such as on vacation in another state (see para 0054 of applicant’s specification). First, the examiner notes that the newly added claim features are broad enough that the current cited art teaches the features of identifying the user in another location and the consumption rate is based on a distance between the first location and second location (see rejection supra). Second, the features that find support in Para 0054 of applicant’s specification where one of many possible schemes are mentioned includes “For instance, if the user's location is substantially further away from the user's home than an average distance the user is from their home (e.g., as determined by past locations of the user included in the user data) then the analysis module 260 may infer that the user is on vacation . In another instance, the analysis module 260 may determine the user is on vacation, and for how long, by analyzing the purchase history of the user (e.g., purchased round trip airline ticket to a destination). Based on the inference that the user is on vacation, it may further be inferred that the rate of consumption of bottle water at the home may decrease. The analysis module 260 may then determine various order parameters to suite the new rate of consumption. For example, the analysis module 260 may then reduce the quantity of bottle water purchased or adjust order and delivery times of the 
However these differences are only found in the non-functional data stored. Data identifying “…schemes and techniques using a variety of data corresponding to the user
may be employed to determine the order parameters" (Applicant's specification, para 0054) is not functionally related to the substrate of the invention. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use any data that will result in an inference that adjusts the consumption rate of smart appliance because such data does not functionally relate to the substrate of the invention and merely labeling the data differently from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

facilitating the adjustment to the order schedule for the first item (Mangalvedkar, para 0018, trigger for the need is placed on hold while the user is on vacation and away from their home), facilitating the adjustment includes:
causing display of a user interface on a computing device that includes recommendation of a purchase of the first item based on the adjustment to the order schedule (Mangalvedkar, para 0018, when the user arrives back home the need is reopened and advertising is sent regarding a time  frame to order items), 
the recommendation of the purchase of the first item being a selectable item
on the user interface (Mangalvedkar, para 0075, user selects item for ecommerce purchase and delivery)
receiving a selection signal from the computing device that is associated with an activation of the selectable item on the user interface (Mangalvedkar, para 0075, user selects item for ecommerce purchase and delivery), and
based on receiving the selection signal, signaling to an external server to cause a purchase of the first item based on the adjustment to the order schedule (Mangalvedkar, para 0073, “when such a need is identified, the appliance consolidates all the needs into a needs list and transmits the needs list to a server, which can then consolidate all the lists from all appliances, and transmit the consolidated list to a portable electronic device, such as a mobile phone of the user. In an alternate embodiment, the appliances can transmit the needs list to the portable electronic device 

In regards to claim 2, the combination of Morse, Chouhan and Mangalvedkar  teach wherein the instructions cause the processor to perform operations further comprising: receiving an inventory indicator from a user, the inventory indicator corresponding to an inventory level of the first item (Mangalvedkar, para 0073, “when such a need is identified, the appliance consolidates all the needs into a needs list and transmits the needs list to a server, which can then consolidate all the lists from all appliances, and transmit the consolidated list to a portable electronic device, such as a mobile phone of the user. In an alternate embodiment, the appliances can transmit the needs list to the portable electronic device and the portable electronic device can consolidate the needs list into a single shopping or needs list, or consolidate the needs list category wise”).

In regards to claim 3, the combination of Morse, Chouhan and Mangalvedkar  teach wherein the instructions cause the processor to perform operations further comprising: accessing user data corresponding to a user profile for a user; determining at least one order parameter for a purchase of the first item based on analysis of the user data and the inventory level, the at least one order parameter being predictive of the user’s future usage of the first item; and signaling to the external server to cause the purchase of the first item using the at least one order parameter (Chouhan, para 0018, “available stock is determined periodically for each item in the home inventory. The 

In regards to claim 4, the combination of Morse, Chouhan and Mangalvedkar teach wherein the instructions cause the processor to perform operations further comprising:
storing an inventory level threshold of the first item;
determining the change in the consumption rate of the first item based on the inventory level threshold of the first item:
determining a low inventory condition when the inventory level is below the inventory level threshold; and
signaling to the external server to cause the purchase of the first item using the at least one order parameter based on the low inventory condition (Chouhan, para 0019, “the core analytics engine may allow the user to place an order by generating a list of items that need to be replenished based on available stock. In addition to generating the list of items, the core analytics engine may also determine the optimal 

In regards to claim 5, the combination of Morse, Chouhan and Mangalvedkar teach wherein the instructions cause the processor to perform operations further comprising: comparing the inventory indicator to the order schedule and identifying a mismatch; and
based on the mismatch, adjusting the order schedule based on the comparison (Mangalvedkar, para 0068, order schedule is monitored and programmatically adjusted based on usage/need).

In regards to claim 6, the combination of Morse, Chouhan and Mangalvedkar teach wherein the instructions cause the processor to perform operations further comprising:

receiving a user selection of the option to cancel the automatic purchase, and canceling the automatic purchase in response to receiving the user selection of the option to cancel the automatic purchase (Magalvedkar, para 0018, user is notified and the item is flagged when the user is on vacation).

In regards to claim 7, the combination of Morse, Chouhan and Mangalvedkar teach wherein the instructions cause the processor to perform operations further comprising:
causing presentation of a recommendation to purchase the first item using the at least one order parameter to the user,
receiving, from the user, a request to purchase the first item in response to the recommendation; and
purchasing the first item using the at least one order parameter (Magalvedkar, para 0018, user is notified and the item is flagged when the user is on vacation, user may order the item if they wish). 

In regards to claim 8, the combination of Morse, Chouhan and Mangalvedkar  teach wherein the instructions cause the processor to perform operations further comprising: receiving, from the user, user criteria specifying rules for determining the at least one order parameter, the determining at least one order parameter including using the user criteria (Magalvedkar, para 0068, “the digital shopping cart can also be implemented as an intelligent shopping cart to learn user requirements, based on, for example, past history, seasonal fluctuations, etc.”).

In regards to claim 9, the combination of Morse, Chouhan and Mangalvedkar teach wherein the user data includes a purchase history of the user, a browse history of the user, sensor data of the user, or user profile of the user (Magalvedkar, para 0068, “the digital shopping cart can also be implemented as an intelligent shopping cart to learn user requirements, based on, for example, past history, seasonal fluctuations, etc.”).

In regards to claim 10, the combination of Morse, Chouhan and Mangalvedkar  teach wherein the instructions cause the processor to perform operations further comprising: identifying a recurrently purchased item from the user data, the first item being the identified recurrently purchased item (Magalvedkar, para 0018, “The home appliances may be configured to automatically/programmatically determine current inventory. For example, particular slots in a refrigerator may be utilized for milk, cheese, eggs, sandwich spread, and other inventory items. These slots may be configured in such a way to determine the current amount of inventory on hand. When 

In regards to claim 11, the combination of Morse, Chouhan and Mangalvedkar teach wherein the at least one order parameter includes a quantity, a delivery time, a delivery method, a delivery destination, a merchant, or a product (Morse, para 0034, “When an item is placed into the refrigerator 100, or fridge 100, the scanner 20 reads the code or microchip on an item (e.g. as would be read from a grocery scanner or radiofrequency identification (RFID reader). The computer processes and stores the item information, including product name, manufacturer, ingredient list, nutritional facts, recipe information, location of production, sources of produce used, volume or weight, fluid level in container, price paid and any other recorded data. When the item is removed from the refrigerator, the scanner reads and records the same information to allocate an item absent from inventory and placed on a grocery list. Where the database is linked to a network or internet connection, the grocery list can be correlated with 

In regards to claim 12, the combination of Morse, Chouhan and Mangalvedkar teach wherein the instructions cause the processor to perform operations further comprising:
detecting a post on an external website associated with the user and determine the adjustment to the order schedule based on the post to the external website (Magalvedkar, para 0013, “determined based upon purchase location information associated with shopping cart items based on data that is available on the internet or social media or cloud and guides the customer to choose the best offer and place an order for the item on the needs list and then have the item ordered and delivered, from different sources”). 

In regards to claim 13, the combination of Morse, Chouhan and Mangalvedkar teach a method comprising:
receiving a first location of a user from a positioning system in a mobile device;
determining a distance between the first location and a second location:
determining a consumption rate of a first item based on an order schedule for the 
first item responsive to the user being at the second location,
determining a change in the consumption rate of the first item based on the distance between the first current location of the user and the second location:

facilitating the adjustment to the order schedule for the first item, the facilitating the
adjustment includes:
causing display of a user interface on a computing device that includes
recommendation of a purchase of the first item based on the adjustment to the order
schedule, the recommendation of the purchase of the first item being a
selectable item on the user interface,
receiving a selection signal from the computing device that is associated with an
activation of the selectable item on the user interface, and
based on receiving the selection signal, signaling to an external server to cause a
purchase of the first item based on the adjustment to the order schedule. (see response to claim 1).

In regards to claim 14, the combination of Morse, Chouhan and Mangalvedkar teach receiving the inventory indicator from a user device, the inventory indicator corresponding to the inventory level of the first item (see response to claim 2).

In regards to claim 15, the combination of Morse, Chouhan and Mangalvedkar teach accessing user data corresponding to a user profile for a user; determining at least one order parameter for a purchase of the first item based on analysis of the user data and the inventory level, the at least one order parameter being predictive of the user’s future usage of the first item; and 


In regards to claim 16, the combination of Morse, Chouhan and Mangalvedkar  teach storing an inventory level threshold of the first item; determining the change in the consumption rate of the first item based on the inventory level threshold of the first item; determining a low inventory condition when the inventory level is below the inventory level threshold: and signaling to the external server to cause the purchase of the first item using the at least one order parameter based on the low inventory condition (see response to claim 4).

In regards to claim 17, the combination of Morse, Chouhan and Mangalvedkar teach comparing the inventory indicator to the order schedule and identifying a mismatch; and based on the mismatch, adjusting the order schedule based on the comparison (see response to claim 5).

In regards to claim 18, the combination of Morse, Chouhan and Mangalvedkar  teach generating a notification indicating the low inventory condition, the notification including an option to cancel an automatic purchase of the first item using the at least one order parameter; and causing presentation of the notification to the user; receiving a user selection of the option to cancel the automatic purchase; and canceling the automatic purchase in response to receiving the user selection of the option to cancel the automatic purchase (see response to claim 6).

In regards to claim 19, the combination of Morse, Chouhan and Mangalvedkar teach causing presentation of a recommendation to purchase the first item using the at least one order parameter to the user; receiving, from the user, a request to purchase the first item in response to the recommendation, and purchasing the first item using the at least one order parameter (see response to claim 7).

In regards to claim 20, the combination of Morse, Chouhan and Mangalvedkar  teach system comprising: a processor; and a memory including instructions, which when executed by the processor, cause the processor to perform operations comprising: receiving a first location of a user from a positioning system in a mobile device;
determining a distance between the first location and a second location:
determining a consumption rate of a first item based on an order schedule for
the first item responsive to the user being at the second location;
determining a change in the consumption rate of the first item based on the distance between the first location of the user and the second location:
determining an adjustment to the order schedule based on the change in the
consumption rate; and
facilitating the adjustment to the order schedule for the first item, facilitating the
adjustment includes:
causing display of a user interface on a computing device that includes

schedule, the recommendation of the purchase of the first item being a
selectable item on the user interface;
receiving a selection signal from the computing device that is associated with
an activation of the selectable item on the user interface; and
based on receiving the selection signal, signaling to an external server to
cause a purchase of the first item based on the adjustment to the order schedule. (see response to claim 1).
                                                                                           
 Response to Arguments
	See response to the newly added features supra.
                                                     
  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625